Citation Nr: 0324607	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  95-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought.  

The case was previously before the Board in May 1997, at 
which time it was Remanded to obtain verification of the 
veteran's claimed stressors inter alia.  The case is once 
again before the Board for appellate consideration of the 
issue on appeal. 


REMAND

The Board conducted additional development of the claim, 
pursuant to 38 C.F.R. § 19.9(a)(2), in July 2002.  Pursuant 
to a recent decision by the Federal Circuit Court of Appeals, 
the case must be remanded in any event to the RO for review 
of the evidence in the first instance.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Nevertheless, in the interest of 
expediting the resolution of this case, the Board has 
identified additional matters requiring further development.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

In particular, as relates to a claim for PTSD, prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  However, on June 18, 1999 and retroactive to March 
7, 1997, that regulation was amended to read as follows: 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

As noted above, the case was previously before the Board in 
May 1997 and was then remanded for additional development.  
One aspect of the directed additional development was to 
obtain verification of claimed stressors and another was 
affording a VA examination.  The sufficiency of a stressor is 
a medical determination and is presumed by a medical 
diagnosis of PTSD.  Nevertheless, the occurrence of a 
stressor is an adjudicatory determination.  The Board 
observes that the examination was undertaken prior to the 
claimed stressors being verified; whereas, the diagnoses 
appear to have largely rested upon unverified stressors.  

When the case was returned to the Board, additional 
development was undertaken by the Board, including contacting 
the United States Armed Forces Center for Research of Unit 
Records (AFCRUR) for verification of stressors and for 
certain other information.  The correspondence that came back 
provided some generalized information but was largely 
nonresponsive to the specific information requested.  For 
example, at his mental disorders examination in August 1998, 
the veteran unequivocally related witnessing his friend 
Bill's death and how he now wakes up "screaming" his friend 
Bill's name; however, the casualty reports returned from the 
AFCRUR do not corroborate the claimed casualty in that 
particular instance.  For another example, one of the 
veteran's purported stressors relates to the claimed activity 
of loading the bodies od deceased servicemen onto planes.  
However, such a duty assignment has not been adequately 
verified.  In the latter vein, additional development may yet 
corroborate the claimed stressor.  In that vein, the Board is 
of the opinion that the veteran's personnel records during 
the pertinent period, to include efficiency records, may be 
helpful in substantiating his particular duty assignments.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain a copy of the 
veteran's personnel records, to include 
the veteran's efficiency reports for the 
period from November 1969 to November 1970 
from the National Personnel Records 
Center.

3.  Following the receipt the personnel 
records from NPRC, the RO must:
a) ascertain the ultimate 
credibility or weight to be accorded 
the claimed stressors as a question 
of fact

b) ascertain whether the veteran was 
engaged in combat and 

c) prepare a report detailing the 
nature of any stressor which it has 
determined is established by the 
record regardless of whether such 
are combat related.  If no stressor 
has been verified, the RO should so 
state in its report.  This report is 
then to be added to the claims 
folder.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a verified stressor or stressors, then 
the RO should arrange for the veteran to 
be examined by a panel of 2 VA 
psychiatrists.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record.  The examiner should then be 
asked to determine (1) whether the 
diagnostic criteria for PTSD under DSM IV 
have been satisfied and (2) whether there 
is a nexus between PTSD symptomatology and 
one or more of the inservice stressors 
found to be established by the RO.   A 
detailed rationale for all opinions 
expressed should be provided.  The claims 
folder, or copies of all pertinent 
records, must be made available to the 
examiner for review.    

5.  Thereafter, the RO should readjudicate 
the claim.  If the claim remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) to include consideration 
of all evidence added to the claims file 
since issuance of the last Supplemental 
Statement of the Case in July 2001.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




